Citation Nr: 1730029	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  01-06 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2003, the Board reopened and remanded the claim for additional development.  In an August 2005 decision, the Board denied service connection for a low back disability.  The Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2007, the Veteran's representative and VA's General Counsel agreed to a Joint Motion to Remand (JMR) regarding the Board's August 2005 decision.  Subsequently, the Court granted the JMR in a January 2007 Order.  In June 2007, the Board remanded the claim for development consistent with the January 2007 JMR.

In an October 2009 decision, the Board denied the claim again.  In June 2011, the Court set aside such decision in a Memorandum Decision.  In November 2011, the Board remanded the claim in accordance with the Court's Memorandum Decision.  In an October 2012 decision, the Board denied the claim again.  The Veteran appealed such decision to the Court.  In January 2014, the Veteran's representative and VA's General Counsel agreed to a JMR regarding the Board's October 2012 decision.  Thereafter, the Court granted the JMR in a January 2014 Order.  In July 2014, the Board remanded the claim for development consistent with the January 2014 JMR.

In July 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in May 2017.

Other additional evidence has been received subsequent to the most recent supplemental statement of the case issued in February 2015.  In light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's low back disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran contends that his current degenerative arthritis of the back is related to an in-service low back injury.

During service, the Veteran reported injuring his back after jumping off a truck in 1953.  Additionally, a January 1954 service record shows that the Veteran was placed on a temporary profile due to such injury.

Since service, the Veteran sought treatment for his back pain and was afforded VA examinations.  These VA examination reports, from May 2005 and February 2015, both show that the Veteran has degenerative disease of the lumbar spine, and thus, the Veteran has a current disability.  Accordingly, this case turns on the nexus element of the claim.  To summarize, the Court found that these VA examination reports with negative nexus opinions were inadequate for adjudication of the instant appeal, partly because of a lack of discussion of the Veteran's in-service injury and his service records documenting such injury.

The Board found that additional expert medical guidance was necessary to comply with the Court's requests, and thus, the Board requested the VHA opinion.  The May 2017 VHA opinion was authored by a physician, A.L., M.D., who is a Board-certified orthopaedic surgeon and a fellowship-trained spine surgeon and is part of the Attending Staff at a VA Medical Center.  Dr. A.L. stated that the best diagnosis that can be made for the Veteran's service-time period is back sprain or strain or back pain without radiculopathy and that the present diagnosis that fits the Veteran's symptoms includes low back pain without radiculopathy, degenerative arthritis of lumbar spine.  Dr. A.L. opined that "there is at least a 51% chance that the service injury has a causal relationship to the present condition of back pain."  Dr. A.L. reviewed the Veteran's claims file; explained that the Veteran's back pain occurred after a specific event in service and has a causal relationship to that event; addressed the relationship between age and arthritis in the Veteran's case; and concluded that "[w]ere it not for the injury in 1953, [the Veteran] more likely than not would have no low back pain complaints."

In comparing the conflicting opinions, the Board finds the May 2017 VHA opinion to be more persuasive with respect to nexus than any negative opinions of record, given the author's level of expertise, along with the well-reasoned explanations and supporting rationales.  At the least, the question regarding nexus is in equipoise.  Therefore, any reasonable doubt must be resolved in the Veteran's favor, and the Board finds that the evidence shows that his current low back disability is related to service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for degenerative arthritis of the lumbar spine.


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


